DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the drawing objections, applicant has failed to address this objection (with either arguments or newly submitted drawings).  Therefore, this objection is maintained. 
Regarding the 112b rejection of claim 1, applicant has failed to amend or address the particular limitation in question, i.e. “is inserted”, therefore the examiner maintains this rejection.  Furthermore, applicant’s amendments have introduced new 112b issues; see below. 
Regarding the 112b rejection of claim 6, applicant’s amendments have overcome this rejection and it is hereby withdrawn.  However, applicant’s amendments have created new 112b rejections; see below. 
Regarding the prior art rejections, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the examiner has found a new prior art reference (US 2017/0215965 to Harrah et al.) to more effectively teach applicant’s amendments. 


Priority
It is noted that the disclosure of the prior-filed application, Application No. 62/954005, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, this provisional application fails to provide adequate support for the subject matter of claim 6, specifically the claimed scored sections that define a knock-out.  Therefore, the effective filing date of the claim 6 is 12/28/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Therefore, the claimed “means for directing” (claim 1) is interpreted under 112, 6th paragraph. 

As a point of emphasis, the examiner would like to make it clear that contingent limitations are interpreted as intended use (“The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”); MPPE 2111.04.  Therefore, all of applicant’s limitations related to “when the optical fiber is inserted…”, “when the optical fiber is a side-firing laser” and “when the optical fiber is a front-firing laser” are considered contingent limitations.  Therefore, in order to meet the claim language, the prior art does not have to explicitly teach the condition actually occurring, the prior art only needs to teach the necessary structure for performing those functions should those “when” conditions occur.  

Drawings
The drawings are objected to because they are of insufficient quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 2, 5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Based on the 112, 6th interpretation of “means for directing”, it is determined that applicant fails to disclose the corresponding structure for this limitation, as is required; see MPEP 2181. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “a cylindrical main body through which an optical fiber is inserted to perform a surgical laser procedure” remains indefinite.  Specifically, this attempts to recite both a product and process of using the product in the same claim, which is indefinite; MPEP 2173.05(g). Furthermore, it creates confusion as to whether or not a fiber is positively recited/required or if this is merely intended use, i.e. capable of being inserted. For examination purposes, this is interpreted as intended use and an optical fiber is not required in order to read on the claims.
The limitation “a laser coupled to an optical fiber” creates even more confusion.  First and foremost, an optical fiber has already been recited in the claims.  Therefore, it’s unclear if this optical fiber is the same or different than the one previously recited.  Furthermore, because the previous reference to “an optical fiber” has been considered intended use, it is unclear if this limitation is attempting to positively recite/require an optical fiber or not. 
The limitation “means for directing” is indefinite, as applicant has failed to describe the corresponding structure in their specification; see MPEP 2181. 
The limitation “wherein a first one of the two side openings has a size that depends on a cross-sectional diameter of the laser beam” is indefinite for the following reasons.  
First and foremost, it has been previously recited that there are “at least two side openings”, however the current limitation refers to “the two side openings”.  Applicant is reminded to keep claim terms consistent throughout the entirety of the claims.  
Second, the “depends on a cross-sectional diameter of the laser beam” is considered indefinite as it references an object that is variable (diameter of the laser beam).  It is emphasized that the claims and the specification fail to provide any sort of guidance as to how small or large this beam diameter is.  Furthermore, there is no standard within the art as to how small or large a beam diameter can be, as there are countless optics/fibers that can specifically make a laser beam as big or as little as desired.  Lastly, the antecedent basis for “the laser beam” is within a contingent limitation.  Specifically, it is only when an optical fiber is inserted that the laser emits a laser beam, such insertion is not required by the scope of the claims only intended in certain situations.  This position is even more evident by the limitation “thereby enabling passage of the laser beam when the optical fiber is a side-firing laser fiber having an angled surface that causes the laser beam to exit the optical fiber in a direction perpendicular to an axis of the fiber”.  Clearly, it is only when the fiber is a side-firing/angled fiber that the laser beam can even be directed out of this side opening.  Again, it is emphasized that an angled/side-firing fiber is not required/recited in the claims, only intended to be used in certain situations.  So how can the size of the hole be defined by a fiber and laser beam that is not required or defined by the claims, the spec or the prior art, as a whole?  Therefore, the meets and bounds of the size of the hole is indefinite.  MPEP 2173.05(g) makes it clear “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear”.  In the instant case, the claims recite that the size “depends” on the diameter of laser beam, but fails to define/clarify any specific relationship/correlation as to how this size depends on the laser beam.  
Because a beam diameter can be any size and the size of the hole can depend on the beam diameter in any manner, the scope of this limitation is seemingly infinite in nature.  Therefore, any sized holes in a catheter would seemingly read on the claimed “size of the holes”.  To summarize, it is unclear how big or small these holes have to be in order to read on the claims, which makes finding art that reads on the claims incredibly difficult, as it’s unclear what size of hole the art has to teach in order to read on the claims. For example, does a 0.1 mm hole read on the claimed size, what about 0.5 mm hole, 1mm, 2 mm hole, etc.? For examination purposes, this is interpreted as a hole having a size through which any known beam diameter can fit through it.
[Claim 6] The limitation in the preamble “a surgical laser system” is considered indefinite, as the body of the claims fail to define any specific structure that can actually perform a laser surgical procedure, i.e. there is no laser source or even an optical fiber recited in the claims.  Based on this, it is unclear how much weight to give a “surgical laser system” as the current claims merely recite a tube with holes in it.  For examination purposes, this is considered purely intended use/purpose.  Specifically, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” MPEP 2111.02 
For the same reasons explained above in relation to claim 1 above, the limitation “through which an optical fiber is inserted” is considered indefinite. 
The limitation “the scored sections” is indefinite.  Specifically, the claims previously recite “at least two circular scored sections”.  It is unclear if “the scored sections” are the same as the previously recited “at least two circular scored sections”.  Applicant is reminded to keep claim terms consistent throughout the entirety of the claims.
The limitation “the respective openings have sizes that enable passage of the laser beam when the optical fiber is a side-firing laser fiber” is indefinite for numerous reasons.  First, mentioning “the laser beam” is confusing, as it’s unclear if a laser beam is even required or not.  Specifically, the previous mention of a laser beam is within a contingent limitation “upon exposure to a laser beam” and therefore clearly such a laser beam is not required.  Therefore, when referring back to “the laser beam” it creates confusion because it appears as if applicant is trying to positively require/recite a laser beam, but not such laser source or laser beam is actually positively required/recited.  Second, “openings have sizes that enable passage of the laser beam” is attempting to define an object (size of the openings) based on a variable object (unclaimed laser beam).  Similar to the reasons explained in claim 1 (above), this is considered indefinite, as it is unclear the breadth/scope of what is covered by this limitation… how big or small are these holes?
[Claims 7-9] The limitation “wherein an end of the stand-off catheter is open to permit passage of a laser beam from a forward-firing laser” is unclear.  Specifically, claim 1 already recites “wherein the front opening provides… passage of the laser beam when the optical fiber is a front-firing laser fiber”, so it’s unclear if the recited end which is open is the same or different from the previously recited front opening. 
The same issue exists for claims 8 and 9, as these claims also reference the open end.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already requires “wherein the front opening provides… passage of the laser beam when the optical fiber is a front-firing laser fiber” so it’s unclear how the recitation of claim 7 “wherein an end of the stand-off catheter is open to permit passage of a laser beam from a forward-firing laser” serves to further limit claim 1.  These two limitations are seemingly saying the exact same thing, merely just using different words, i.e. they have the exact same scope. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0215965 to Harrah et al.
[Claims 1 and 7] Harrah discloses a surgical laser system with a stand-off catheter (medical device 100, best seen in Figs. 1-4), comprising: 
a cylindrical main body (tube 102) through which an optical fiber (120) is inserted to perform a surgical laser procedure, and 
a laser (laser source/controller 130) coupled to an optical fiber (120), wherein when the optical fiber is inserted through the standoff catheter, the laser emits a laser beam into a proximal end of the optical fiber, the optical fiber transmits the laser beam from the proximal end to a distal end of the optical fiber, and the distal end of the optical fiber forms a means for directing the laser beam to a tissue through at least one opening in the standoff catheter (inherently how a laser/fiber operates; Pars 0052-63), 
wherein the main body includes at least two side openings (122) and a front opening (lumens 112, 114 and/or 116), 
wherein a first one of the two side openings has a size that depends on a cross-sectional diameter of the laser beam (“diameter of approximately 0.2 mm to approximately 0.8 mm” Par 0044), thereby enabling passage of the laser beam when the optical fiber is a side-firing laser fiber having an angled surface that causes the laser beam to exit the optical fiber in a direction perpendicular to an axis of the fiber (contingent limitation; the ports are capable of performing this function should the condition occur), 
wherein at least a second one of the two side openings has a size that is different from the size of the first one of the two side openings (In some examples, the diameter of each of port 122 may vary.” Par 0044), and 
wherein the front opening provides an egress for irrigation fluid as well as passage of the laser beam when the optical fiber is a front-firing laser fiber (Fig. 3A explicitly shows irrigation fluid and optical fiber 120 exiting lumen 112; See Pars 0033-47).
[Claim 2] Figs. 3A and 3B, show openings (120) arrayed in a direction parallel to a cylinder axis of the main body; see also Par 0043.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0215965 to Harrah et al.
Harrah discloses “In some examples, each of the plurality of ports 122 may have substantially the same diameter. In some examples, the diameter of each of port 122 may vary.” (Par 0044), but fails to disclose a single embodiment with holes of the same size and different.  However, it would have been obvious to one of ordinary skill in the art to try any combination of these disclosed hole diameters, i.e. all the same, all different or some the same and some different, as a matter of design/engineering choice. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harrah as applied to claim 1 above, and further in view of WO 2019/094782 to Green.
Harrah is discussed above, in relation to claim 1, but fails to teach that the openings (ports 122) are circular scored sections, wherein the scored sections each consists of a plurality of discrete holes extending in a circle to define a knock-out that separates from the main body and forms a respective opening upon exposure to a laser beam.  However, in the same field of endeavor, Green discloses that similar ports “may be laser drilled holes” (Page 10 and top of page 11).  The examiner contends that these disclosed laser drilled holes taught by Green are structurally equivalent to applicant’s scored sections that define a knock out when exposed to a laser beam.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the openings/ports taught by Harrah to be laser-drilled holes, as taught by Green, as this is a common and known way of manufacturing these types of openings/ports, as taught by Green. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harrah as applied to claim 1 above, and further in view of US 2008/0292255 to Stevens
Harrah is discussed above, including teaching an open distal end, but fails to explicitly teach a narrowed/tapered opening/diameter formed by a plug.  In the same field of endeavor, Stevens discloses a laser catheter including a tapered plug (distal tip portion 114, Fig. 16; Pars 0221-225).  Par 0225 makes it clear that the tip (232) of the tapered region (230) can be opened rather than closed.  Therefore, it is abundantly clear that the open end (open end 232) of the stand-off catheter has a diameter that is smaller than an inner diameter of the main body (shaft 112) to form a narrowed opening (tapered) and a shoulder (tapered region 230) that limits movement of the optical fiber or optical fiber assembly in the forward direction (“preventing contact of the fiber tip 162 with the ‘HAS’ walls” Par 0225; The “HAS” is clearly defined as hollow anatomical structure that is being treated; Par 0159). Therefore, it would have been obvious to one of ordinary skill in the art to modify device taught by Harrah include a tapered plug, as taught by Stevens, as this is a known mechanism to protect the fiber tip, as desired in certain laser surgical procedures (Pars 0159 and 0163).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792